DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Examiner’s Reason for Allowance of Claim 7
Claim 7 has been fully considered and is persuasive in defining the method for manufacturing a thin film capacitor embedded substrate:
Patterning the upper and lower electrode layers of each of the first and second thin film capacitors.

Response to Applicants Amendments and Remarks
The previously indicated allowance of claim 7 from the last office action, mailed on 12/08/2020, is maintained.	
Applicant's Claim Amendments and Remarks, filed on 03/05/2021, with respect to the 102 rejection of independent claim 1 is persuasive due to amending the claim by rolling-up and incorporating the limitations of objected claim 3 of a plurality of semiconductor chips mounted on the component mounting surface. The rejection of claim 1 and the rejection and objection of the depended claims cited in the last Office Action, mailed on 12/08/2020, are withdrawn.

Allowable Subject Matter
Claims 1, 4-5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a thin film capacitor embedded substrate comprising: … a plurality of semiconductor chips mounted on the component mounting surface…wherein the plurality of semiconductor chips have mutually the same operating frequency or at least some of the plurality of semiconductor chips have mutually different operating frequencies from one another, as recited in combination in independent claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 4-5 are allowed.
Regarding independent claim 7, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a method for manufacturing a thin film capacitor embedded substrate, the method comprising: …at least first and second thin film capacitors having mutually different self-resonant frequencies and then patterning an upper electrode layer and a lower electrode layer of each of the first and second thin film capacitors…, as recited in combination in independent claim 7. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in the independent claim 7, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847